Citation Nr: 1736299	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-36 803	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to an undiagnosed illness.

2.  Entitlement to an increased disability rating in excess of 10 percent for bronchitis and chronic obstructive pulmonary disease (COPD) with spontaneous left pneumothorax, prior to September 23, 2014, and an evaluation in excess of 60'percent beginning September 23, 2014.  

3.  Entitlement to an increased disability rating in excess of 10 percent for tinea pedis and manum.

4.  Entitlement to an increased (compensable) disability rating for actinic keratosis of the nasal region.  
 
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016, the Veteran withdrew his prior request for a Board hearing.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in August 2017, the Veteran withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


